Opinión disidente del
Juez Asociado Señor Hernández Denton.
El pasado 3 de septiembre el Fiscal Especial Indepen-diente, Lie. William Fred Santiago, presentó ante este Tribunal una solicitud de certificación en el caso de Pueblo v. Pérez Casillas. El 12 de septiembre de 1985 acordamos expedir el mandamiento de certificación al Tribunal Superior, Sala de Utuado, y consolidar este caso con el de epígrafe, Pueblo v. González Malavé. En esa ocasión, sin embargo, pospusimos la consideración de la solicitud de intervención como amicus curiae sometida el 3 de septiembre de 1985 por el Presidente del Senado, Hon. Miguel Hernández Agosto, en representación del Senado de Puerto Rico. En dicha solicitud se pide que se le conceda a este cuerpo la oportunidad de participar como ami-cus curiae por las siguientes razones:
El Senado de Puerto Rico entiende que este caso plantea cuestiones revestidas de un alto interés para el poder legis-lativo y por ende, para todo el país. Motivado por el gran efecto detrimental que tiene para las funciones legislativas la decisión del Tribunal de Distrito en el caso de autos, el Senado de Puerto Rico le solicita a este Honorable Tribunal que a tenor con la Regla 43 de su Reglamento le permita in-tervenir como “amicus curiae” para ilustrar al Tribunal sobre las importantes consideraciones de política pública que justifican que se expida el auto de certificación solicitado.
*590El 12 de septiembre de 1985 la representación legal de los nueve acusados presentó una moción en oposición a solicitud de intervención como amicus curiae y alegó que a la luz de las manifestaciones públicas expresadas por el Presidente del Senado, la participación de este cuerpo sería como parte inte-resada y que de esta manera pretendía el Senado “ejercer la función de legislar y a la vez la de interpretación de las leyes, función que le corresponde a la Rama Judicial”.
Por las razones que expongo en este escrito disiento de la opinión suscrita por la mayoría de este Tribunal. Entiendo que esta opinión es contraria al desarrollo histórico de la figu-ra del amicus curiae y tiene el efecto real de cerrar nuestras puertas a otra rama de gobierno en un asunto de importan-cia para el país y especialmente para este cuerpo.
I
Aunque en Estados Unidos el Tribunal Supremo federal y los tribunales apelativos de los distintos estados con frecuen-cia nermiten la participación de organizaciones y entidades como amicus curiae para participar en controversias de inte-rés público, en Puerto Rico en raras ocasiones tiene este Tribunal la oportunidad de determinar sobre los méritos de una solicitud de una parte interesada en comparecer. De hecho, la única ocasión en que nos hemos expresado sobre la figura del amicus curiae fue en Pueblo ex reí. L.V.C., 110 D.P.R. 114 (1980). Allí la petición de amicus curiae fue hecha al tribunal de instancia. En estas circunstancias es necesario examinar la historia de la figura del amicus curiae en otras jurisdicciones para entender su importancia, su desarrollo y su utilidad para los tribunales.
Aunque la figura del amicus curiae nos llega por vía de la experiencia norteamericana, el origen de esta figura jurí-dica es del Derecho romano. S. Krislov, The Amicus Curiae Brief: From Friendship to Advocacy, 72 Yale L.J. 694 (1963); F. Harper y E. Etherington, Lobbyists Before the *591Court, 101 U. Pa. L. Rev. 1172, 1176 (1953); E. Angell, The Amicus Curiae American Development of English Institutions, 16 Int’l & Comp. L.Q. 1017 (1967). Para algunos sus orígenes se encuentran en la figura del consiliari romano. 1 Bouvier’s Law Dictionary 188 (3ra ed. 1914).
En Inglaterra su uso se remonta a varios siglos atrás; Krislov, op. cit., págs. 694-697. Nota, Amicus Curiae Participation — At the Court’s Discretion, 55 Ky. L.J. 864 (1967); Angell, op. cit., págs. 1017-1018. The Protector v. Geering, 145 Eng. Rep. 394 (Ex. 1656); Coxe v. Phillips, 95 Eng. Rep. 152 (K.B. 1736). En Estados Unidos se ha utilizado desde 1812. The Schooner Exchange v. McFaddon, 11 U.S. (7 Cranch) 116 (1812); Green v. Biddle, 21 U.S. (8 Wheat) 1, 17, (1823); Florida v. Georgia, 58 U.S. (17 How) 478 (1854). Por ejemplo, en Green v. Biddle, supra, el Tribunal Supremo permitió que Henry Clay participara como amicus curiae porque los jueces sospechaban que había colusión entre las partes.
En sus orígenes el amicus curiae era un “amigo” del tribunal cuya función era la de ilustrar a éste sobre diferentes puntos de Derecho. La posición del amicus curiae era de neu-tralidad. No defendía a ninguna de las partes en controversia. No obstante, aun cuando hoy día la participación de un ami-cus curiae es una determinación discrecional del tribunal y no un derecho, su función en el proceso judicial ha dejado de ser la de un mero ente neutral. Pueblo ex rel. L.V.C., supra, pág. 127; Strasser v. Doorley, 432 F.2d 567, 569 (1970). Krislov, op. cit., págs. 697-704; K. O’Connor y L. Epstein, Court Rules and Workload: A Case Study of Rules Governing Amicus Curiae Participation, 8 Just. Sys. J. 35 (1983); Harper y Etherington, op. cit.; H. Abraham, The Judicial Process, 4ta ed., Nueva York, Oxford U. Press, 1980, págs. 250-251. El amicus curiae hoy día es generalmente un defensor de causas con un interés específico en el caso. Angell, op. cit., págs. 1020-1021; Nota, Private Attorneys — General: Group *592Action in the Fight for Civil Liberties, 58 Yale L.J. 574 (1949). De hecho, varias agrupaciones de interés público uti-lizan continuamente el mecanismo como parte de su estrategia de litigación y como un vehículo para formular sus posiciones en controversias jurídicas importantes.
Para los tribunales el amicus curiae ha servido como ins-trumento para ampliar la participación en el proceso deci-sional. Esto a su vez permite que las decisiones tengan más legitimidad entre los sectores concernidos. De esta manera los tribunales han abierto sus puertas para que en asuntos de gran interés público el mayor número de sectores interesados pueda contribuir en la formulación de decisiones judiciales. Por estas razones es que a través de las últimas dos décadas se ha observado en Estados Unidos un marcado incremento en la comparecencia de distintas entidades como amici curiae. O’Connor y Epstein, op. cit.
Los tribunales se han beneficiado del desarrollo de esta figura y sus aportaciones al quehacer jurídico han sido incal-culables. Por ejemplo, en la trascendental decisión de Mapp v. Ohio, 367 U.S. 643 (1961), la posición que prevaleció en el Tribunal Supremo de Estados Unidos —extender el alcance de la regla de exclusión de la cuarta enmienda a los estados por vía de la enmienda catorce, revocando para esto a Wolf v. Colorado, 338 U.S. 25 (1949)— no fue presentada por el acu-sado. Quien único solicitó la revocación de Wolf v. Colorado, supra, fue la American Civil Liberties Union que compareció como amigo de la corte. Mapp v. Ohio, supra, págs. 673-674 n. 5. (Para ilustraciones del uso intensivo del amicus curiae ante el Tribunal Supremo de Estados Unidos véase Abraham, op. cit., págs. 252-253.) El amicus curiae ha sido de particular ayuda cuando el estatuto es ambiguo, o cuando el tribunal aún no ha decidido si ha de emitir el auto, o cuando el caso es excepcional y requiere una consideración cuidadosa; Nota, Amici Curiae, 34 Harv. L. Rev. 773, 774 (1921); Harper y Etherington, op. cit., pág. 1177; Second Employers’ Liability *593Cases, 223 U.S. 1, 16 (1912); The Minnesota Rate Cases, 230 U.S. 352, 364 (1913).
Aun en casos penales las cortes han permitido la compare-cencia como amicus curiae en el juicio para favorecer tanto los intereses de los acusados como los del Estado. United States v. Dougherty, 473 F.2d 1113 (1972); Brown v. United States, 264 F.2d 363 (1959). También en forma limitada se ha permitido la participación del abogado de la perjudicada en un juicio. People v. Gibbs, 38 N.W. 257 (Mich. 1888). Sin embargo, no se ha permitido cuando se pretende sustituir el fiscal en el juicio. City of Columbus v. Tullos, 204 N.E.2d 67 (1964).
En United States v. Barnett, 376 U.S. 681, 683-684 (1964), se autorizó a un amicus curiae a solicitar una orden de desacato contra los demandados. En Tehan v. Shott, 382 U.S. 406 (1966), un prisionero de Ohio llevó un recurso de hábeas corpus a la corte federal. El peticionario solicitaba que se le aplicaran retroactivamente las decisiones de Malloy v. Hogan, 378 U.S. 1 (1964) y Griffin v. California, 380 U.S. 609 (1965), que extendían las protecciones de la enmienda quinta a los procedimientos estatales. El tribunal de circuito declaró con lugar la petición. En el Supremo federal se permi-tió la comparecencia del estado de California como amicus curiae en oposición a los intereses del peticionario. El alegato del amicus curiae se citó en la opinión del tribunal; Tehan v. Shott, supra, págs. 418-419. Por último, en Pennsylvania v. Nelson, 350 U.S. 497 (1956), en un caso penal el Tribunal Supremo federal permitió la comparecencia de varios amici curiae que sostenían posiciones contrarias a las del acusado. Las controversias eran estrictamente de derecho.
De la jurisprudencia examinada se desprende que los tribunales en Estados Unidos aceptan peticiones de amicus curiae en casos penales con las salvaguardas necesarias para proteger los derechos de los acusados. Entre estas medidas se destacan: la comparecencia del amicus curiae no puede versar *594sobre cuestiones de hecho; no puede usurpar las funciones del fiscal; el interés del compareciente debe ser vital y responder a genuinos intereses públicos. Finalmente, el amicus curiae no puede argumentar sobre la culpabilidad del acusado y se limita su comparecencia a cuestiones estrictamente de derecho.
Históricamente el amicus curiae ha comparecido a solici-tud del propio tribunal o mediante autorización de éste. En términos de su composición tres tipos de amicus curiae han comparecido con más frecuencia: los representantes guberna-mentales, organizaciones profesionales u ocupacionales y las asociaciones privadas. Angelí, op. cit, págs. 1019-1020. Por estar a la entera discreción del tribunal no se ha desarrollado una normativa clara en torno a su concesión.
La Regla 36 del Reglamento del Tribunal Supremo de Es-tados Unidos,(1) establece el procedimiento a seguir para so-*595licitar la participación como amicus curiae ante ese foro. Esta regla le da un tratamiento más favorable a una petición de amicus curiae cuando el peticionario es una entidad guberna-mental. Según la regla federal una persona o entidad necesita el permiso de las partes para poder comparecer. Si el permiso es negado se debe solicitar permiso del tribunal. Sin embargo, la comparecencia como amicus curiae del gobierno de Estados Unidos, de cualquier agencia federal, de un estado, territorio o Commonwealth, o cualquier subdivisión de éstos no requiere autorización de las partes. U.S. Sup. Ct. Rule 36 (28 U.S.C.A.). A pesar del lenguaje claro de la Regla 36 se ha in-terpretado que es necesario solicitar permiso del tribunal en esos casos. Véanse: Brown v. Board of Education, 347 U.S. 483, 496 (1954); Comentario, The Amicus Curiae, 55 Nw. U.L. Rev. 469, 475 (1960).
Desde 1926 el Tribunal Supremo federal ha permitido que el Congreso federal comparezca como amicus curiae; Myers v. United States, 272 U.S. 52 (1926). También se le ha permitido a Comisiones de ambos cuerpos comparecer; The Pocket Veto Case, 279 U.S. 655 (1929); Edwards v. California, 314 U.S. 160 (1941); Edwards v. United States, 286 U.S. 482 (1932). Inclusive se le ha permitido a un grupo de represen-tantes comparecer como amici curiae, INS v. Chadha, 462 U.S. *596919 (1983), y a un solo legislador. Henderson v. United States, 339 U.S. 816 (1950). Desde 1935 se les ha permitido a los legisladores federales argumentar oralmente como amici curiae, Jurney v. MacCraken, 294 U.S. 125, 128 (1935).
HH
El Reglamento del Tribunal Supremo de Puerto Rico au-toriza la comparecencia ante este foro como amicus curiae a cualquier parte “realmente interesada”. Reglamento del Tribunal Supremo de Puerto Rico, 4 L.P.R.A. Ap. I-A, Regla 43. El lenguaje de nuestra regla es mucho más liberal que el de la Regla 36 del Tribunal Supremo federal. No requiere per-miso de las partes y la única condición que se exige es que sea una “parte realmente interesada”. Nuestra regla es una de las más liberales y al redactarla aprovechamos la experiencia de otros países que han trascendido el marco limitado del sis-tema adversativo para aumentar la participación de los amigos de la corte. Nota, Amicus Curiae Participation, op. cit., págs. 868-873; Angell, op. cit, págs. 1024-1028.
Nuestra regla dispone que hay dos maneras de comparecer como amicus curiae: por invitación de este Tribunal o a solici-tud “de cualquier parte realmente interesada”. Su lenguaje neutral no distingue entre los comparecientes. Lo que hay que demostrar únicamente cuando se solicita es que uno es una parte “realmente interesada” en el caso. Este criterio, que es distinto al de “legitimación activa” (standing) o al de “inter-vención”, tiene el efecto de permitirle a todo el que demuestra que tiene un interés real en el caso participar como amicus curiae. Nuestras interpretaciones no deben socavar el espíritu liberal de la regla, sobre todo cuando no tenemos un problema real de cientos de comparecencias que nos obligue a tomar medidas restrictivas.
Esta filosofía tan liberal de comparecencia como amigo de la corte fue interpretada en Pueblo ex rel. L.V.C., supra. Allí establecimos que para autorizar la comparecencia de un *597amicus curiae había que considerar “entre otros factores, el interés público del asunto bajo consideración, lo novel de las cuestiones planteadas, el alcance de la adjudicación que haya de hacerse en cuanto a terceros que no son parte en el litigio, las cuestiones de política pública que puedan estar planteadas, la magnitud de los derechos que puedan estar en juego, etc.”. Id., pág. 129.
En vista del espíritu liberal de nuestra regla, reiteramos en esa ocasión que “no puede haber criterios fijos limitativos ni particularizadores de los factores a tomarse en considera-ción”. Reconocimos que “el amigo de la corte puede ser el amigo de una causa, pero ante todo debe ser el amigo y servi-dor de la causa de la justicia”. Id.
En la mayor parte de los casos la intervención del amicus curiae ha sido casi exclusivamente al nivel apelativo. Su com-parecencia ha sido mayormente para exponer su posición sobre controverisas de derecho y no para participar en la introduc-ción de la prueba al hacer determinaciones de hecho.
En Pueblo ex rel. L.V.C., supra, págs. 126-127, la solici-tud del amicus curiae fue de un representante de los perjudi-cados en el procedimiento que se había iniciado en el tribunal de instancia. Eso nos motivó a afirmar que “su intervención en un procedimiento en primera instancia puede ser deseable en algunos casos, pero debe ser la excepción y no la regla, sobre todo si ha de participar en la gestión de ofrecimiento y aquilatación de pruebas”. De esta manera establecimos que no facilitaríamos la comparecencia del amicus curiae en los tribunales de instancia para participar en el ofrecimiento de la prueba que utilizaría el juzgador o el jurado para hacer de-terminaciones a ese nivel adjudicativo.
Tanto de la Regla 43 como de la jurisprudencia se des-prende que la concesión del amicus curiae no ha de ser auto-mática. Ninguna persona o entidad tiene derecho a intervenir como amicus curiae. Su concesión será totalmente discrecio-nal. El tribunal deberá sopesar los intereses envueltos antes *598de conceder el permiso y convencerse de que se trata de una parte realmente interesada que esté en condiciones de ayudar a esta curia en su función judicial sin “criterios fijos limita-tivos ni particulizadores”. Id.
Examinado el desarrollo del amicus curiae, tanto en Puerto Rico como en otros países, procedamos a resolver si el Senado es “una parte realmente interesada”.
H-í HH
En primer lugar el Senado ha solicitado comparecer como amicus curiae únicamente ante este foro. No se trata de una intervención en el tribunal de instancia donde en su día se hará una determinación sobre la responsabilidad penal de los acusados.
En estos momentos la inocencia o culpabilidad de los acu-sados no está planteada. Lo que hay que resolver es si se les puede procesar bajo el Art. 225 del Código Penal. La situación es muy similar a la de Pennsylvania v. Nelson, supra, donde se permitió la comparecencia de varios amici curiae en contra de los intereses del acusado. Tampoco es un caso donde este Tribunal tenga que examinar la prueba ofrecida en el foro de instancia para confirmar, modificar o revocar.
El recurso que está ante nuestra consideración es induda-blemente de gran interés público. ¿Puede el Ministerio Público encausar a una persona por cometer perjurio ante la Legisla-tura bajo el Art. 225 por Código Penal? El proceso penal ini-ciado en estos casos constituye otra etapa de la controversia pública que rodea los incidentes del 25 de julio de 1978 en el Cerro Maravilla. Lo ocurrido en esa ocasión fue objeto de una intensa publicidad y discusión pública y en diversas ocasiones hemos tenido que resolver controversias jurídicas surgidas tanto en las investigaciones legislativas como en pleitos instados por los afectados. Soto v. Srio. de Justicia, 112 D.P.R. 477 (1982); Peña Clos v. Cartagena Ortiz, 114 D.P.R. 576 (1983); Romero Barceló v. Hernández Agosto, 115 D.P.R. *599368 (1984). Aunque los casos ante nuestra consideración son de carácter penal, nuestra adjudicación de la controversia afectará a terceros que no son parte en el pleito. Por la natu-raleza del caso penal, las dos partes son el Pueblo de Puerto Rico, representado por el Fiscal Especial Independiente, y los acusados. Sin embargo, la adjudicación de la controversia ju-rídica sobre el alcance del Art. 225 del Código Penal afectará el desarrollo tanto de la investigación legislativa sobre los su-cesos del Cerro Maravilla como otras pesquisas senatoriales. El efecto de esta adjudicación podría ser el debilitamiento de los poderes constitucionales de una de las ramas de este Go-bierno. Las cuestiones de política pública planteadas son cla-ras, importantes y particularmente noveles. Nunca antes ha-bíamos tenido la oportunidad de examinar este asunto y las cuestiones incidentales relacionadas con el perjurio ante la Rama Legislativa.
Por otro lado, al considerar comparecencias de la Asam-blea Legislativa como amicus curiae, debemos hacerlo con la prudencia, el respeto y la deferencia que históricamente han caracterizado nuestra relación con la Rama Legislativa. Por la importancia que tiene la Asamblea Legislativa en nuestro ordenamiento constitucional, sus solicitudes de comparecen-cias de amicus curiae deben ser examinadas con mayor defe-rencia que las provenientes de otras entidades.
No debemos examinar este asunto con una visión limitada del esquema constitucional de separación de poderes. El fun-damento teórico del principio de separación fue el de evitar la concentración de poder y, por consiguiente, la tiranía: “. . . ‘El propósito [de la separación de poderes] no fué evitar fric-ciones, pero, mediante la fricción inevitable incidental a la distribución de los poderes gubernamentales entre tres ramas, salvar el pueblo de la autocracia’.” Banco Popular, Liquidador v. Corte, 63 D.P.R. 66, 71 (1944). En el Estado moderno la separación de poderes conlleva un sistema de contrapesos y de sabia utilización del poder discrecional de cada rama con *600el propósito de asegurar un “equilibrio dinámico” que asegure el funcionamiento efectivo del sistema republicano de gobierno. Banco Popular, Liquidador v. Corte, supra, págs. 71-75; P.P.D. v. Ferré, Gobernador, 98 D.P.R. 338, 455-456 (1970); The Federalist, No. 47 (1788); C. L. Montesquieu, The Spirit of the Law (Philadelphia, 1802).
La comparecencia del Senado ante este foro apelativo no tendrá el efecto de usurpar las funciones constitucionales de la Rama Judicial. Su comparecencia no será sobre cuestiones de hecho ni estamos en una etapa adjudicativa de hechos. La determinación final del alcance del Art. 225 del Código Penal es exclusivamente de este Tribunal. Por eso mismo es que el Senado ha recurrido ante esta curia y al hacerlo reconoce nuestra función de revisión judicial. Sin embargo, como el caso plantea cuestiones que afectan el poder investigativo de la Legislatura, recurre legítimamente para expresarnos su interés y su posición en esta controversia jurídica. Al auto-rizar al Senado a comparecer ante este Tribunal lo que real-mente estamos haciendo es solamente facilitando procesal-mente a otra rama del Gobierno un instrumento para expre-sarnos sus puntos de vista sobre las importantes considera-ciones de política pública en este caso. En su día será este Tribunal el que decida finalmente la controversia y dictará las normas correspondientes. Un análisis de los intereses envuel-tos en este caso nos convence de que este Tribunal se ha de beneficiar si se declara con lugar la solicitud del Senado.
La figura del Fiscal Especial Independiente no se vería afectada por la participación del Senado como amigo de la corte. Para que esto ocurriera tendríamos que presumir que los intereses del Senado y los del Fiscal Especial Independien-te son los mismos y que su intervención debilita la indepen-dencia otorgada por la propia Legislatura en la Ley Núm. 1 de 18 de enero de 1985. Entiendo que al tomar esto en con-sideración estamos interviniendo precisamente en el proceso decisional de estas entidades y en el campo que tradicional-*601mente los tribunales se han abstenido. No nos corresponde a nosotros decidir qué es lo que más le conviene ni al Fiscal In-dependiente ni al Senado de Puerto Rico.
Además, los intereses del Fiscal Especial y del Senado son diferentes. Para el primero lo primordial de los casos en con-troversia es que este Tribunal le permita procesar a los acu-sados por el delito que se les imputa. Para el segundo el inte-rés primordial es que sus facultades y prerrogativas no se vean afectadas. El Fiscal Especial Independiente no es el re-presentante del Senado en este foro. Ni la ley que lo crea, ni la realidad de esta litigación disponen . esto. Decir que el Fiscal Especial Independiente es el representante del Senado es equi-valente a decir que el Senado puede imponerle a aquél cuál ha de ser su proceder en este litigio. Precisamente por que el Se-nado no puede imponerle ni solicitarle al Fiscal Especial In-dependiente que adelante su particular teoría para vindicar los derechos de ese cuerpo es que acude ante nosotros como amigo de la corte.
Tampoco podemos interpretar la comparecencia del Se-nado como un intento de menospreciar o debilitar el carácter de funcionario independiente que inspiró la promulgación del estatuto. Una de las características de la figura del amicus curiae, a diferencia del interventor, es que no tiene ningún control sobre el litigio. Aceptar la comparecencia del Senado en nada afectaría la independencia del Fiscal Especial Inde-pendiente.
No interpreto la legislación que crea al Fiscal Especial Independiente a los efectos de que son los únicos que pueden comparecer a este foro en una controversia de esta naturaleza. La Ley Núm. 1 concede facultad al Fiscal en “representación del Estado Libre Asociado en todos aquellos asuntos bajo su encomienda en que sea parte o esté interesado el Estado Libre Asociado”. Esta disposición constituye una delegación legis-lativa al Fiscal Especial Independiente para que él pueda re-presentar al Pueblo de Puerto Rico en los procedimientos ju-*602diciales. El Senado no acude ante nosotros en representación del Pueblo de Puerto Rico. Acude para representar sus propios intereses que se pueden ver afectados. Se trata de una inter-vención a nivel apelativo donde se está considerando una con-troversia exclusivamente de derecho. La comparecencia del Senado no tendrá el efecto de substituir al Fiscal Especial Independiente ni en este foro ni en instancia. Corresponderá a este último la función acusadora en el foro de instancia. Él será el que tomará las decisiones fundamentales de a quién acusar, cuándo, por qué y cómo, y tendrá la responsabilidad de probar su caso más allá de duda razonable.
La ironía de esta petición es que tradicionalmente cuando analizamos el alcance de una ley estudiamos la intención legis-lativa mediante el análisis sistemático de los informes de las comisiones, los debates camerales y las ponencias de los que comparecieron a las vistas públicas. La comparecencia del Senado como amicus curiae podría ser de mucha relevancia si entre otros aspectos nos somete su posición sobre la inten-ción legislativa, el origen de la ley, y su aplicación en estos casos. Denegar el amicus curiae para luego estudiar la inten-ción legislativa no es la mejor manera de utilizar nuestro tiempo.
Finalmente, para que tengamos unas relaciones adecua-das entre las tres ramas del Gobierno de Puerto Rico se re-quiere que cada una reconozca los poderes y las limitaciones de las demás. Aunque constitucionalmente a los tribunales les corresponde decidir los contornos y el alcance de la Constitu-ción y las leyes al formular nuestras decisiones, debemos es-cuchar las interpretaciones de los otros poderes para adjudi-car justamente de acuerdo con la naturaleza de las controver-sias y las circunstancias históricas. En el pasado este Tribunal ha reconocido los alcances del Poder Legislativo y al hacerlo hemos fortalecido el ordenamiento constitucional. Denegarle ahora al Senado de Puerto Rico la oportunidad de comparecer ante este Tribunal como amicus curiae en una controversia *603donde se podría afectar el poder investigativo de ese cuerpo es un retroceso histórico.

(1) Esta Regla dispone lo siguiente:
“.1. A brief of an amicus curiae prior to consideration of the jurisdictional statement or of the petition for writ of certiorari, accompanied by written consent of the parties, may be filed only if submitted within the time allowed for the filing of the motion to dismiss or affirm or the brief in opposition to the petition for certiorari. A motion for leave to file such a brief when consent has been refused is not favored. Any such motion must be filed within the time allowed for filing of the brief and must be accompanied, by the proposed brief. In any event, no such brief shall exceed 20 pages in length.
“.2. A brief of an amicus curiae in a case before the Court for oral argument may be filed when accompanied by written consent of all parties to the case and presented within the time allowed for the filing of the brief of the party supported and if in support of neither party, within the time allowed for filing appellant’s or petitioner’s brief. Any such brief must identify the party supported, shall be as concise as possible, and in no event shall exceed 80 pages in length. No reply brief of an amicus curiae will be received.
“.3. When consent to the filing of a brief of an amicus curiae in a case before the Court for oral argument is refused by a party to the case, a motion for leave to file, accompanied by the proposed brief, complying with the 30-page limit, may be presented to the Court. No such motion shall be received unless submitted within the time allowed for the filing of an amicus brief on written consent. The motion shall concisely state the nature of the applicant’s interest, set forth facts or questions of law that have not been, or reasons for believing that they will not adequately be, presented by the *595parties, and their relevancy to the disposition of the case; and it shall in no event exceed five pages in length. A party served with such motion may seasonably file an objection concisely stating the reasons for withholding consent.
“.4. Consent to the filing of a brief of an amicus curiae need not be had when the brief is presented for the United States sponsored by the Solicitor General; for any agency of the United States authorized by law to appear in its own behalf, sponsored by its appropriate legal representative; for a State, Territory, or Commonwealth sponsored by its attorney general; or for a political subdivision of a State, Territory, or Commonwealth sponsored by the authorized law officer thereof.
“.5. All briefs, motions, and responses filed under this Rule shall comply with the applicable provisions of Rules 33, 34, and 42 (except that it shall be sufficient to set forth the interest of the amicus curiae, the argument, the summary of argument, and the conclusion) ; and shall be accompanied by proof of service as required by Rule 28.”